Citation Nr: 0331252	
Decision Date: 11/12/03    Archive Date: 11/17/03

DOCKET NO.  92-14 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to 
August 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

In a September 2002 decision, the Board denied the veteran's 
claim of entitlement to service connection for PTSD.  In a 
July 2003 Order, which was based on a Joint Motion for 
Remand, The United States Court of Appeals for Veterans 
Claims (Court), vacated the Board's September 2002 decision 
and remanded the case to the Board for further proceedings.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed 
to substantiate his claim for service connection for PTSD 
and has obtained and fully developed all evidence necessary 
for the equitable disposition of the claim.

2.  The veteran has been diagnosed with PTSD.

3.  During service, the veteran did not engage in combat 
with the enemy.

4.  There is credible supporting evidence of in-service 
stressors upon which to base a diagnosis of PTSD.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's 
favor, PTSD was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  The VCAA also provides that VA shall notify the 
claimant of any information, and any medical or lay evidence 
not previously provided to VA, which is necessary to 
substantiate the claim and whether VA or the claimant is 
expected to obtain any such evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In the instant 
case, the Board finds that VA has complied with the 
requirements of the statute.  The veteran has not identified 
any evidence which may be pertinent to his claim which the 
RO has not obtained and considered.  The RO notified the 
veteran of the requirements in law to establish entitlement 
to the benefits which the veteran is seeking.  In view of 
the fact that this decision grants the veteran's claim, 
further evidence is not needed to substantiate the claim.  
The Board concludes that all reasonable efforts were made by 
VA to obtain evidence necessary to substantiate the 
veteran's claim and that the notice provisions of the VCAA 
have been complied with.  The Board finds that there will be 
no prejudice to the veteran if the Board decides his appeal 
at this time and the Board will, therefore, proceed to 
consider the veteran's claim on the merits.  See Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002); see also Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Factual Background

The veteran contends that he is entitled to service 
connection for PTSD. He alleges exposure to stressors during 
his wartime service in Korea and claims that he has acquired 
PTSD as a result of such exposure.

Records associated with the claims files, including service 
medical records, which include a January 1952 pre-induction 
examination report reflecting that the veteran was diagnosed 
as having moderate anxiety state; DD 214, reflecting that 
the veteran was assigned to the 7th Medical Dispensary unit 
in Korea, that he received several service awards to 
include, but not limited to, the Korean Service Medal with 
one Bronze Service Star, the Good Conduct Medal and the 
National Defense Service Medal, and that he did not receive 
any combat wounds as a result of action with the enemy; 
morning reports; numerous articles submitted by the veteran 
regarding his service and location in Korea, photographs of 
the veteran during service in Korea, post-service VA and 
private medical evidence, reflecting that the veteran has 
been diagnosed with PTSD but do not show that the veteran 
engaged in combat with the enemy.  

A letter, dated in December 1991, submitted by the National 
Personnel Records Center, (NPRC) reflects that veteran 
arrived in Korea at the Pusan Replacement Depot on May 29, 
1953 and that he was subsequently assigned to the 7th Medical 
Dispensary on June 1, 1953.  It was noted by the NPRC that 
the veteran's military occupational specialty was a medical 
corpsman.  

A June 1998 response from the United States Armed Services 
Center for Research of Unit Records (USASCRUR) [formerly the 
United States Army & Joint Services Environment Support 
Group (ESG)] indicated that a unit history for the veteran's 
unit was not available.  Although casualty files were 
available, USASCRUR indicated that in order to provide more 
information concerning casualties more specific information 
regarding the claimed casualty, such as names and dates, 
would be required to attempt confirmation.  Also of record 
were morning reports for the 7th Medical Dispensary of the 
United States Army, dating from 1953-1954, submitted by 
USASCRUR, confirming that the veteran was assigned to the 
medical dispensary unit.  In addition, an extract entitled, 
The US Military Experience in Korea, 1871-1982:  In the 
Vanguard of ROK-US Relation was also submitted and has been 
associated with the claims files.

Laws and Regulations

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§  1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2002).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to this combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence 
of the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2003).

Analysis

In this case, the record contains medical evidence 
indicating that the veteran has been diagnosed with PTSD (to 
include numerous private medical reports and the February 
1996 report of a VA psychiatric examination).  Therefore, 
the remaining questions before the Board are whether the 
veteran engaged in combat with the enemy in Korea and, if 
not, whether there is credible supporting evidence of a 
stressor.  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will 
vary depending on whether the veteran was "engaged in combat 
with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 
(1993).  If the evidence establishes that the veteran was 
engaged in combat with the enemy or was a prisoner of war 
(POW), and the claimed stressor is related to combat or POW 
experiences (in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressors are 
consistent with the circumstances, conditions, or hardships 
of the veteran's service), the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.

Where, however, VA determines that the veteran did not 
engage in combat with the enemy and was not a POW, or the 
claimed stressor is not related to combat or POW 
experiences, the veteran's lay statements, by themselves, 
will not be enough to establish the occurrence of the 
alleged stressor.  Instead, the record must contain service 
records or other credible evidence, which corroborates the 
stressor. 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d), (f) (2003); Gaines v. West, 11 Vet. App. 353, 357-
58 (1998).  Such corroborating evidence cannot consist 
solely of after-the-fact medical nexus evidence.  See 
Moreau, 9 Vet. App. at 396.

With regard to the question of whether the appellant served 
in combat with the enemy, the Board has considered his 
morning reports, DD 214, service medical records, and the 
veteran's own statements.  The veteran's morning reports and 
DD 214 reflect that his military occupation specialty (MOS) 
was a medical corpsman at that he was assigned to a medical 
dispensary unit while stationed in Korea, respectively.  He 
received no combat citations and was not a prisoner of war 
(POW.)  His service medical records reveal no evidence of 
combat wounds.  Thus, the evidence of record does not 
establish that the appellant was engaged in combat in 
connection with his MOS.  The preponderance of the evidence 
is against the determination of combat status.  Therefore, 
the veteran's statements alone do not constitute conclusive 
evidence of the occurrence of in- service stressor.  See 
Cohen, 10 Vet. App. at 145.  The Board therefore finds that, 
based on all the evidence, the appellant did not engage in 
combat during his tour in Korea.

Although the record does not establish the veteran's combat 
status, the Board observes partial and independent 
corroboration of the veteran's alleged non-combat stressors.  
First, as it concerns the veteran's credibility, the Board 
notes the veteran's allegation that while assigned as a 
medic at a medical dispensary during active duty in Korea, 
he saw the mistreatment of prisoners of war, witnessed the 
injury and killing of orphans at orphanages, and was exposed 
to indirect fire.  As noted above, the veteran's DD 214 and 
morning reports reflect that the veteran was a medical 
corpsman and that he was assigned to the 8069th Repo Dep. 7th 
Medical Disp. of the 8th Army at the Pusan Replacement Depot 
in Korea in 1953 in Korea.  Second, the veteran has also 
submitted copies of photographs of himself during his duty 
as a medical corpsman outside destroyed orphanages in Korea.  
The evidence of the aforementioned non-combat stressors is 
not conclusive; however, the Board observes that the veteran 
is entitled to the benefit-of-the-doubt on the issue of 
stressor corroboration.  At minimum, the evidence discussed 
above indicates that it is highly plausible that the 
veteran's MOS as a medical corpsman assigned to a medical 
dispensary unit in Korean placed him in an environment where 
he was likely to have witnessed the injury and killing of 
individuals and to have been exposed to indirect fire.  
Viewing the reports in the light most favorable to the 
veteran, the Board will infer his participation in the 
events which he has described.  The Court has determined 
that corroboration of every detail of a stressor is not 
required.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002) (citing Suozzi v. Brown, 10 Vet. App. 307 (1997).  
Although USASCRUR did not confirm the veteran's personal 
exposure to combat or witnessing the injury or killing of 
individuals, the Board finds the evidence in relative 
equipoise on the issue of whether his claimed inservice 
stressors occurred and resolves reasonable doubt in favor 
the veteran.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2003).  As the aforementioned corroborated 
non-combat stressors form, in part, the basis of the 
veteran's current PTSD diagnosis, the Board concludes that 
the veteran incurred PTSD in service.

ORDER

Service connection for PTSD is granted.  


REMAND

In a November 1999 VA rating decision, the RO granted 
service connection for irritable bowel syndrome, claimed as 
a gastrointestinal disorder, and assigned an initial 10 
percent disability evaluation, effective March 12, 1990.  
The veteran was informed of the RO's decision in December 
1999.  In a statement, dated in January 2000, the veteran 
disagreed with the RO's assignment of the initial 10 percent 
disability evaluation assigned to the service-connected 
irritable bowel syndrome.  The Board finds the January 2000 
statement from the veteran to the RO is a timely filed 
Notice of Disagreement (NOD) as to the RO's November 1999 
decision to assign an initial 10 percent disability 
evaluation to the service-connected irritable bowel 
syndrome.  In Manlincon v. West, 12 Vet. App. 238 (1999), 
the Court held that in circumstances where a NOD is filed, 
but a Statement of the Case has not been issued, the Board 
must remand the claim to the RO to direct that a Statement 
of the Case be issued.  Accordingly, in the circumstances 
presented in this case, the RO must issue a Statement of the 
Case.  Under the Court's holding, the Board is obligated to 
remand this issue so that it may be accomplished.  Id.

In light of the above, this case is REMANDED to the RO for 
the following action:

1.  The RO must review the claims files 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

2.  The RO should issue a statement of 
the case in response to the January 2000 
notice of disagreement with the December 
1999 rating decision regarding the RO's 
assignment of an initial 10 percent 
disability evaluation to the service-
connected irritable bowel syndrome.  The 
RO should then allow the veteran 60 days 
within the date of mailing of the 
statement of the case, or the remainder 
of the one year period from the date of 
notification of the decision being 
appealed, whichever period ends later, 
to perfect his appeal of the issue to 
the Board if he so desires by filing a 
VA Form 9 substantive appeal.  38 C.F.R. 
§ 20.302(b) (2003).  The veteran is 
hereby advised that the Board will only 
exercise appellate jurisdiction over the 
issue if he files a timely substantive 
appeal that complies with the provisions 
of 38 U.S.C.A. § 7105 (West 2002).

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	James A. Frost
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



